t c summary opinion united_states tax_court paul roger tsai petitioner v commissioner of internal revenue respondent docket no 1450-12s filed date paul roger tsai pro_se rollin g thorley for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following income_tax deficiencies and penalties in regard to petitioner’s and tax years year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions by petitioner the issues remaining for decision are whether petitioner is entitled to a deduction for legal fees he paid in and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that he is not entitled to the following deductions claimed on his schedules c profit or loss from business for tax years and adjustment to income schedule c -- other expenses schedule c -- car and truck schedule c -- contract labor schedule c -- depreciation dollar_figure big_number --- big_number dollar_figure dollar_figure dollar_figure dollar_figure whether petitioner is entitled to a dependency_exemption deduction with respect to his son for tax years and whether petitioner is entitled to a dependency_exemption deduction with respect to his daughter for tax_year whether petitioner qualifies for head_of_household filing_status for and whether petitioner is liable for accuracy-related_penalties for and background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of nevada when the petition was filed legal fees on date petitioner and his former spouse ms hsu married the former couple had two children a son and a daughter petitioner did not claim dependency_exemption deductions for his son on his and tax returns however this issue was tried to the court by the consent of the parties see rule b in during their marriage petitioner and ms hsu purchased acres of undeveloped land in las vegas nevada for dollar_figure property by date petitioner and ms hsu were in the midst of a divorce and petitioner had hired an attorney to represent him in the divorce proceedings divorce attorney beginning on date petitioner and ms hsu attended numerous hearings conducted by the district_court for clark county nevada family division family court during which the former couple reached agreement regarding child custody child_support and the division of community_property in connection with their divorce on date the family court filed an order order stating that the former couple would share joint legal custody of their children with ms hsu having primary physical custody the order further states that petitioner shall pay child_support of dollar_figure per month to ms hsu the order also states that the property shall be placed in trust for the children and that the former couple will be co-trustees of that property moreover the order states that should the property sell the proceeds from the property shall be either placed in trust or reinvested for the benefit of the children a quit claim deed shall be signed by the former couple placing the property in the children’s names with the former couple as trustees on or around date and in accordance with the order petitioner and ms hsu executed a quitclaim_deed and placed the property in trust for the benefit of their children children’s trust on or around date over a decade after the children’s trust was created the property was sold for dollar_figure when ms hsu attempted to place the proceeds from the sale into the children’s trust petitioner refused arguing that the value of the children’s trust exceeded the funds needed to finance the children’s education and that any funds not used for the children’s education should be equally divided between petitioner and ms hsu petitioner also argued that the sale proceeds for his children’s education should be split between two trusts with petitioner and ms hsu each maintaining his or her own trust for the children on date the family court issued findings_of_fact conclusions of law and an order order holding inter alia that petitioner and ms hsu never intended to retain an interest in the property rather they both agreed to transfer all the right title and interest in the property to their children’s trust in accordingly the family court ordered that all of the sale proceeds be distributed to the children’s trust petitioner appealed the order to the supreme court of the state of nevada nevada supreme court on appeal petitioner claimed that the family court erred by concluding that the former couple agreed to transfer their entire_interest in the property to their children’s trust in by permitting the trust to reimburse ms hsu for the children’s primary and secondary education in private_schools arguing that such payments constituted an improper retroactive modification to his child_support_obligations and by concluding that the family court had jurisdiction to clarify the children’s trust where neither he nor ms hsu joined the children’s trust as a party to the litigation the nevada supreme court affirmed the family court’s decision petitioner paid legal fees to his divorce attorney in and for appealing the order dependency_exemption deductions and filing_status in and petitioner resided in las vegas nevada during those years petitioner’s son was a full-time college student and resided in california alone or with college roommates in from january until august petitioner’s daughter resided with ms hsu in hong kong in august petitioner’s daughter reached the age of and moved from hong kong to new york to attend college full time residing in on- campus housing at the college for the remainder of from january to date petitioner paid dollar_figure per month of child_support for his daughter petitioner’s tax returns petitioner timely prepared and filed his and federal_income_tax returns claiming head_of_household filing_status and a dependency_exemption deduction with respect to his daughter attached to his return was a schedule a itemized_deductions on which petitioner claimed a deduction for legal fees of dollar_figure attached to his return was a schedule a on which petitioner claimed a deduction of dollar_figure described as sfty box legl invsmt expenses etc almost all of which were for legal fees in a notice_of_deficiency respondent disallowed inter alia the claimed deduction for legal expenses and dollar_figure of the claimed deduction for sfty box legl invsmt expenses etc allowing a dollar_figure deduction for expenses associated with petitioner’s safety deposit box respondent further disallowed petitioner’s claimed dependency_exemption deduction with respect to his daughter for in addition respondent determined that petitioner did not qualify for head_of_household filing_status in because petitioner did not furnish more than one-half the total cost of keeping up a home for himself and a dependent in that year discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are erroneous see rule a 503_us_79 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving that the taxpayer is entitled to any deduction claimed 308_us_488 292_us_435 for however respondent did not adjust petitioner’s claimed dependency_exemption deduction for his daughter or his claimed head_of_household filing_status pursuant to sec_7491 the burden_of_proof as to factual matters may shift from the taxpayer to the commissioner under certain circumstances however petitioner neither alleges that sec_7491 applies nor has established that he complied with the requirements of sec_7491 accordingly the burden_of_proof remains on petitioner i legal fees petitioner contends that the legal expenses he reported on his and returns were paid in connection with litigation to collect income and are therefore deductible under sec_212 respondent maintains however that petitioner’s claimed legal expenses are nondeductible because those expenses derive from a suit that originated in a personal or family matter and therefore are personal living or family_expenses within the meaning of sec_262 we agree with respondent ordinary and necessary expenses paid for the production_or_collection_of_income are generally deductible by taxpayers sec_212 on the other hand personal_living_and_family_expenses are generally not deductible sec_262 moreover legal fees paid_or_incurred in perfecting title to a capital_asset are nondeductible capital expenditures sec_263 397_us_572 petitioner does not argue that the legal expenses he reported were paid for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see sec_212 moreover the record does not support such an argument see duntley v commissioner tcmemo_1987_579 acknowledging that the terms management conservation and maintenance do not refer to a taxpayer’s efforts to retain an ownership in land whether legal fees are deductible under sec_212 or nondeductible under sec_262 or sec_263 depends on the origin and character of the underlying claim not on its potential effects on the fortunes of the taxpayer or the taxpayer’s purpose for undertaking the litigation see woodward v commissioner u s pincite rejecting a subjective test founded on the motive or purpose of the taxpayer in undertaking litigation 372_us_39 legal fees paid_or_incurred in connection with a divorce are generally nondeductible because the claims underlying the legal fees typically originate from personal or family matters not from an income-producing activity 372_us_53 gilmore u s pincite 45_tc_439 however a deduction for legal expenses is not necessarily precluded simply because the taxpayer’s underlying claim arose in a divorce action hahn v commissioner tcmemo_1976_113 rather we must identify the underlying claim that gave rise to the legal expenses at issue and then determine whether the origin of that claim is personal in nature see peters gamm west vincent inc v commissioner tcmemo_1996_186 see also 688_f2d_675 9th cir setting forth a two-step test in the ninth circuit requiring the court to identify the transaction or event from which the claim originated and then to characterize that transaction or event aff’g tcmemo_1978_350 petitioner primarily argues that the legal expenses he claimed were paid for the purpose of collecting a portion of the property sale proceeds ie to collect income and are therefore deductible under sec_212 this argument is misplaced because as previously stated the tax treatment of the legal expenses at issue hinges on the origin and character of petitioner’s claims not the possible consequences on his fortunes if those claims were to prove successful or his purpose for undertaking the litigation see woodward v commissioner u s pincite gilmore u s pincite petitioner further argues that because the claims underlying his legal expenses derive from the property sale in over a decade after his divorce those claims were not personal living or family_expenses under sec_262 we disagree the parties stipulated that the and legal expenses at issue were paid to petitioner’s divorce attorney for appealing the order entered by the family court in his appeal of the order to the nevada supreme court petitioner claimed that the family court erred by concluding that the former couple agreed to transfer their entire_interest in the property to their children’s trust in by permitting the trust to reimburse ms hsu for the children’s primary and secondary education in private_schools arguing that such payments constituted an improper retroactive modification to his child_support_obligations and by concluding that the family court had jurisdiction to clarify the children’s trust where neither he nor ms hsu joined the children’s trust as a party to the litigation we agree with petitioner that the property sale was the event that prompted him to bring suit see keller street dev co v commissioner f 2d pincite however the record establishes and we conclude that the property sale was personal in character petitioner and ms hsu purchased the property as husband and wife pursuant to their child custody child_support and community_property_agreement as well as the order petitioner and ms hsu placed the property in their children’s trust to provide funds for their children’s education the former couple sold the property in their capacities as cotrustees of their children’s trust furthermore interest petitioner might have retained in the property would have been acquired during and because of his marriage to ms hsu see smith v commissioner tcmemo_1980_182 moreover petitioner has provided no evidence that the property sale was associated with a profit-seeking activity see gilmore u s pincite rather the evidence indicates that the property sale was personal in character although the property sale occurred over a decade after the former couple’s divorce the record establishes that the personal character of the transaction was not changed by the passage of time see smith v commissioner tcmemo_1980_182 therefore we conclude on the basis of the record as a whole that petitioner’s legal fees originated from a personal and family matter stemming from his marital relationship with ms hsu we do not question whether petitioner believed he retained an ownership_interest in the property and thus was entitled to a portion of the property sale proceeds however even if petitioner could point us to an income-producing activity from which his ownership claim arose such claim is fundamentally an attempt to perfect or establish title to the property and therefore any legal fees incurred with respect thereto would be characterized as nondeductible capital expenditures see woodward v commissioner u s pincite 323_f2d_913 9th cir aff’g tcmemo_1961_341 furthermore the claims underlying petitioner’s legal expenses not only relate to perfecting title to the property but also involve retroactive modification of child_support and the family court’s jurisdiction over the children’s trust petitioner provided no evidence regarding what portion of the legal fees was paid to specifically address his claim to perfect title to the property and thus we would be unable to determine what portion would be capitalized if the matter affected redetermination of the deficiency for either year in issue see hill v commissioner tcmemo_2010_268 in any event because petitioner was unsuccessful in perfecting title he has no asset against which to capitalize any portion of the claimed legal expenses see kellner v commissioner tcmemo_1982_729 in sum petitioner has not met his burden of proving that he is entitled to a deduction for any portion of the legal fees at issue instead the record indicates that petitioner’s claims underlying the legal expenses at issue originated from a personal and family matter and are therefore nondeductible accordingly we sustain respondent’s disallowance of petitioner’s claimed deductions for legal fees for and ii dependency_exemption deduction for petitioner’s son in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c as relevant herein sec_152 defines a dependent to include a qualifying_child of the taxpayer an individual must meet all of the following conjunctive tests to be a qualifying_child relationship_test residency test age_test and support_test sec_152 the parties agree that petitioner’s son satisfies the relationship_test in sec_152 and the age_test in sec_152 the parties disagree as to whether petitioner’s son meets the residency test in sec_152 and the support_test in sec_152 under the residency test a qualifying_child must share the same principal_place_of_abode as the taxpayer for more than one-half of each year in issue sec_152 petitioner and his son did not share the same principal_place_of_abode for more than one-half of or because his son resided in california alone or with college roommates and petitioner resided in las vegas nevada during those years see id thus petitioner’s son was not a qualifying_child under sec_152 for or accordingly we hold that in the case of divorced parents and only under certain limited circumstances a noncustodial_parent may be permitted to claim a child as a qualifying_child even though the residency test has not been satisfied if the custodial_parent signs a written release of the claim to the dependency_exemption deduction see sec_152 we note however that even if sec_152 were to apply in the instant case petitioner has provided no evidence that ms hsu signed a written release with respect to their son or daughter for or petitioner is not entitled to a dependency_exemption deduction with respect to his son for the years in issue iii dependency_exemption deduction for petitioner’s daughter in the notice_of_deficiency respondent disallowed petitioner’s claimed dependency_exemption deduction with respect to his daughter for like petitioner’s son the parties agree that petitioner’s daughter satisfies the relationship_test in sec_152 and the age_test in sec_152 the parties disagree however as to whether petitioner’s daughter meets the residency test in sec_152 and the support_test in sec_152 the record establishes that petitioner’s daughter like his son did not share with petitioner the same principal_place_of_abode for more than one-half of because she resided in hong kong with her mother from january until july and subsequently resided at her college in new york for the remainder of the year therefore we hold that petitioner’s daughter was not a qualifying_child under sec_152 in and we sustain respondent’s disallowance of the dependency_exemption deduction petitioner claimed for her for because of our holding and the conjunctive nature of the requirements in sec_152 we need not address the support_test provided by sec_152 insofar as sec_152 may otherwise apply see supra note iv head_of_household filing_status for as relevant herein sec_2 provides that a taxpayer qualifies as a head of a household if he maintains as his home a household that constitutes the principal_place_of_abode of a qualifying_child for more than one-half of the taxable_year respondent disallowed petitioner’s claimed head_of_household filing_status for we have previously held that petitioner is not entitled to a dependency_exemption deduction for his son or daughter for because neither is a qualifying_child accordingly we hold that petitioner is not entitled to elect head_of_household filing_status for v accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any portion of an underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id sec_7491 places on the commissioner the burden of production with respect to any penalty thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id see also rule a welch v helvering u s pincite the record indicates that petitioner’s underpayment was generally attributable to negligence either because of his failure to properly substantiate items or his failure to comply with tax laws accordingly we hold that respondent has satisfied his burden of production the record establishes that petitioner failed to properly substantiate the following items adjustment schedule c -- other expenses schedule c -- car and truck schedule c -- contract labor legal fees dollar_figure big_number --- --- dollar_figure dollar_figure dollar_figure dollar_figure petitioner concedes that he is liable for the accuracy-related_penalty with respect to these items petitioner argues however that he had reasonable_cause for and acted in good_faith with respect to the following claimed deductions adjustment legal fees schedule c -- depreciation dependency_exemption dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure the single largest item by dollar amount adjusted by respondent for each year in issue was petitioner’s claimed deduction for legal fees and we respondent concedes that petitioner paid all of the dollar_figure of legal fees claimed on his return and dollar_figure of the legal fees claimed on his return but maintains that the legal fees were nevertheless nondeductible personal expenses acknowledge that a determination as to whether he is entitled to that deduction rests heavily on the particular facts of his case on the basis of his testimony and the evidence presented at trial we are satisfied that petitioner whose command of the english language is limited made a good-faith effort to determine his proper tax_liability with respect to the above items and that his underpayment attributable thereto results from an honest misunderstanding of law that was reasonable under the circumstancesdollar_figure likewise we are satisfied that on basis of the particular facts of this case petitioner had reasonable_cause for and acted in good_faith with respect to his claimed head_of_household filing_status for accordingly we hold that petitioner is not liable for the accuracy-related_penalty with respect to the portion of the underpayment attributable to the aforementioned items he claimed conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein for instance petitioner substantiated much of his depreciation expenses during respondent’s examination of his and returns but was unaware that he was required to capitalize expenses associated with certain types of tools he used in his business moreover for respondent allowed both a head_of_household filing_status and a dependency_exemption deduction for petitioner’s daughter and petitioner continued to pay child_support for his daughter until date to give effect to our disposition of the disputed issues as well as petitioner’s concessions decision will be entered under rule
